Citation Nr: 0800422	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 2002 
for the assignment of a 30 percent disability rating for 
residuals of a stab wound to the left side of the neck.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and from July 1973 to July 1982. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).

Procedural history

In a January 1983 rating decision, service connection was 
granted for a stab wound of the neck with nerve injury and 
residual pain and a 10 percent disability rating was 
assigned.  In June 1984, the Board denied a rating in excess 
of 10 percent for the neck wound.

In the September 2002 decision which forms the basis for this 
appeal, a 30 percent disability rating was assigned for the 
neck wound effective August 30, 2002.  The veteran perfected 
an appeal of the effective date of the assignment of the 30 
percent disability rating.

In a December 2004 decision, the Board denied the claim for 
an effective date earlier than August 30, 2002 for the 
assignment of a 30 percent disability rating for residuals of 
a stab wound to the left side of the neck.  The veteran filed 
an appeal of the December 2004 decision with the United 
States Court of Appeals of Veterans Claims (the Court).  In 
an October 2006 memorandum decision, the Court vacated the 
Board's decision as to the denial of an effective date 
earlier than August 30, 2002 for the assignment of a 30 
percent disability rating for residuals of a stab wound to 
the left side of the neck and remanded that matter to the 
Board.

In February 2007, the Board wrote a letter to the veteran's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
veteran's appeal before the Board proceeded with 
readjudication.  
The veteran's counsel responded via a letter dated May 25, 
2007.



Issues not before the Board

In the December 2004 decision, the Board also denied a rating 
in excess of 
30 percent for residuals of a stab wound to the left side of 
the neck.  In the October 2006 memorandum decision, the Court 
affirmed the Board's decision as to the denial of a rating in 
excess of 30 percent for residuals of a stab wound to the 
left side of the neck.  The Board decision as to that issue 
is therefore final, and that mater will be discussed no 
further.  See 38 C.F.R. § 20.1100 (2007).

In a November 2006 rating decision, increased ratings for 
intractable plantar keratoses/tyloma of the left foot 
(previously evaluated as calluses) and for residuals of a 
stab wound to the left side of the neck, service connection 
for post-traumatic stress disorder (PTSD), and entitlement to 
a total disability rating based on individual unemployability 
(TDIU) were all denied.  To the Board's knowledge, the 
veteran has not expressed disagreement with those 
determinations.

In November 2005, the veteran raised the issue of entitlement 
to recognition of his daughter as a "helpless child" on the 
basis of permanent incapacity for self-support upon attaining 
the age of eighteen.  It does not appear that this issue has 
been adjudicated.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed December 1997 rating decision denied 
entitlement to a rating in excess of 10 percent for residuals 
of a stab wound to the left side of the neck.

2.  Thereafter, on May 18, 2000, the veteran received VA 
treatment for residuals of a stab wound to the left side of 
the neck.  A claim for an increased rating for residuals of a 
stab wound to the left side of the neck was received at the 
RO on November 22, 2000.

3.  A 30 percent disability rating was assigned for the neck 
wound effective August 30, 2002.

4.  It is not factually ascertainable that an increase in 
severity of the veteran's residuals of a stab wound to the 
left side of the neck based on functional limitation occurred 
prior to August 30, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 2002 
for the assignment of a 30 percent rating for residuals of a 
stab wound to the left side of the neck have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2007); 38 C.F.R. §§ 4.71a, 4.118 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than August 30, 
2002 for the assignment of a 30 percent rating for residuals 
of a stab wound to the left side of the neck.

As noted in the Introduction, this case was remanded by the 
Court in October 2006 memorandum decision.  The Court's 
decision will be addressed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Court's decision
  
The Board's December 2004 decision contained an extensive 
discussion concerning VCAA compliance [see the December 10, 
2004 Board decision, pages 6-7].  In an October 2005 brief to 
the Court, the veteran's counsel raised arguments as to the 
adequacy of VCAA notice.  See the October 2005 brief of the 
appellant, pages 25-28.  This case was remanded by the Court 
in October 2006 with no substantive comments as to the VCAA.  
Rather, the Court stated that it "need not address the 
appellant's assertion of inadequate notice regarding his 
earlier effective date claim
. . . . . On remand, the appellant is free to submit 
additional evidence and argument, including the arguments 
raised in his briefs to this Court, and the Board must 
consider any such evidence or argument submitted."  

In short, the Court did not address the notice arguments 
raised before it by veteran's counsel and instead appeared to 
assign such responsibility to the Board.  However, the Board 
in fact had already addressed the matter of the adequacy of 
VCAA notice in its December 2004 decision, which had been 
duly challenged by the veteran's very able counsel before the 
Court.  The Board cannot reconcile the Court's approach in 
this case with precedential decisions such as Harris v. 
Derwinski, 
1 Vet. App.180, 183 (1991) [holding that the "Court will 
[not] review BVA decisions in a piecemeal fashion"]; and 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  In 
any event, the Board is obligated to obey the Court's 
instructions.     

The October 2006 Memorandum Decision, quoted above, indicated 
that the veteran was to raise notice arguments at the Board.  
However, in a May 25, 2007 letter (in response to a February 
28, 2007 letter from the Board soliciting additional evidence 
and argument), the veteran's counsel did not raise any VCAA 
concerns.  It this appears that the matter of any alleged 
inadequate VCAA notice has been laid to rest.  However, 
because the Court's instructions are somewhat unclear, the 
Board will once again address the matter of VCAA notice.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter sent in June 2001.  The 
VCAA letter informed the veteran of the evidence necessary to 
establish an increased rating (which would be the basis for 
an earlier effective date in this case since the increased 
rating was assigned effective after the date of the veteran's 
claim), the evidence to be provided by the veteran, the 
evidence VA is responsible for obtaining, and the fact that 
he should submit any evidence which shows that his disability 
has gotten since the last time the RO reviewed his claim.  In 
addition, the veteran was informed of the basis of the 
effective date of the 30 percent disability rating of the 
neck scar in the December 2002 statement of the case and the 
March and June 2004 supplemental statements of the case.

Moreover, the outcome of this earlier effective date claim 
depends exclusively on documents which are already contained 
in the veteran's VA claims folder. 
No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary. 
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

It appears that the veteran's counsel was arguing before the 
Court that the VCAA required the Board to provide an advisory 
opinion regarding the adequacy of the evidence submitted 
prior to formally adjudicating the claim.  This argument was 
recently rejected in Wilson v. Mansfield, No 07-7099 (Fed. 
Cir. Oct. 15, 2007).

In short, The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  Also, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  See 38 C.F.R. § 3.103 (2006).  He has retained 
the services of an attorney.  As explained in the 
Introduction section of this decision, the veteran withdrew 
his request for a Board hearing.



Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - increased ratings

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In making this determination, 
the Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2007).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2007).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2007).  

Diagnostic criteria

The veteran 's service-connected residuals of a stab wound to 
the left side of the neck has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 [disfiguring scars of the head, 
face, and neck].

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7800 for disfiguring scars of the 
head, face, and neck provided a 30 percent rating applied if 
the scarring was severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 
10 percent rating was provided if the scarring was moderately 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Under this diagnostic code, there is a note providing that 
when there is, in addition to tissue loss and cicatrization, 
marked discoloration, color contrast or the like, additional 
percentages may be added to that specified.  See 38 C.F.R. § 
4.118, Note (2002).

Diagnostic Code 7805 for other scars indicated that other 
scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Prior to August 2003, Diagnostic Code 5290 for limitation of 
motion of the cervical spine provided a 10 percent rating if 
the limitation was slight, a 20 percent rating if the 
limitation was moderate, and a 30 percent rating if the 
limitation was severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  
Webster's New World Dictionary, Third College Edition 1262 
(1988).  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

Procedural history

The record reflects that in a January 1983 rating decision, 
service connection was granted for a stab wound of the neck 
with nerve injury and residual pain and a 10 percent 
disability rating was assigned.  In June 1984, the Board 
denied a rating in excess of 10 percent for the neck wound.    

In a December 1997 rating decision, an increased rating for 
residuals of a stab wound to the left side of the neck was 
denied.  The veteran was notified of that decision by letter 
from the RO dated December 22, 1997 and therein was provided 
with his appellate rights.  He did not appeal that denial.  

On May 18, 2000, the veteran reported to a VA medical center 
with a complaint of left anterior neck pain at the site of 
the knife wound injury.  On November 22, 2000, the RO 
received the veteran's claim for an increased rating for 
residuals of a stab wound to the left side of the neck.  

In a September 2002 RO decision, a 30 percent disability 
rating was assigned for the neck wound effective August 30, 
2002 on the basis of the revised rating criteria governing 
scars that were effective August 30, 2002.  The RO found that 
the scars were manifested by two characteristics of 
disfigurement - the scar was slightly depressed and adherent 
- so as to warrant a 30 percent disability rating under the 
revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800. 

The veteran appealed the September 2002 RO decision, both as 
to the disability rating assigned and its effective date.  In 
a December 2004 decision, the Board denied the claim.  In an 
October 2006 memorandum decision, the Court vacated the 
Board's decision as to the denial of an effective date 
earlier than August 30, 2002 and remanded that matter to the 
Board.  [The Court affirmed the Board's decision as to the 30 
percent disability rating itself.] 

Medical history

Prior to May 2000, the veteran had not complained about the 
service-connected scar for a number of years.  The veteran, 
who had a career as a cook, had been unemployed since 
December 1997; the Social Security Administration determined 
that his employment impairment was due to a right wrist 
injury and bilateral planter warts.

On May 18, 2000, the veteran reported that he had had 
intermittent neck pain over the years, but that in the last 
three or four days the pain had worsened.  VA treatment 
records from May to August 2000 also reflect complaints of a 
tugging sensation. 

On October 24, 2000 the veteran underwent a neck scar 
revision, in which the old scar was completely excised and a 
Z-plasty was performed in order to increase length in the 
transverse direction of the neck.  The operation report from 
the October 24, 2000 surgery shows that the veteran 
complained of intermittent pain and a sensation of 
constriction from the neck scar.  In particular, the veteran 
stated that he had difficulty driving in that it felt as if 
he were being choked when he turned his head to and fro.

On October 25, 2000, one day after the veteran's neck 
surgery, he reported increased local swelling and pain 
extending to the chest.  Physical examination revealed that 
he had mild erythema at the incision with no discharge and 
that he had mild erythema and soft-tissue swelling extending 
over his chest.  Another physical examination that same day 
showed that the anterior chest wall was slightly erythematous 
from surgical manipulation.  The veteran was advised to 
continue taking cephalexin and to return to the VA medical 
center if the symptoms became worse or if any new symptoms 
developed.  

The veteran returned to the VA medical center on October 30, 
2000, with complaints of incisional pain and reported that he 
was not moving his neck much.  A physical examination did not 
reveal any infection and his sutures were removed.  On 
October 31, 2000, the veteran reported to a private doctor 
that he could turn his neck a little bit better.  

The veteran did not seek any further treatment until late 
January 2001, at which time it was noted that the scar was 
softening and that the veteran's range of motion had much 
improved.  The veteran's only complaint then was of 
discomfort on extreme ranges of attempted motion.  A VA 
treatment record dated in January 2001 reflects an assessment 
of "progressive improvement" in range of motion.  

In April 2001, the veteran complained of the neck scar being 
painful.  It was noted that the veteran had a partial 
hypertrophic scar.  On May 22, 2001, the veteran underwent 
additional surgery to repair the scar because of the 
hypertrophy, in which approximately 10 centimeters of his 
scar were removed and 1.5 cubic centimeters of Kenalog was 
injected into the subcutaneous space of the scar.

On May 31, 2001, eight days after his second neck surgery, 
the veteran described his neck pain as being six on a scale 
of one to ten.  Physical examination that day showed well-
healed incision, and it was indicated that sutures were to be 
removed that day.  The veteran was advised to return to the 
clinic as occasion required.  The veteran did not complain of 
any neck pain again until August 2001.  

In August 2001, the veteran reported a long-standing pain in 
the neck with a recent onset of pain in the back of the neck.  
The veteran had no specific complaint of a painful scar.  
Physical examination revealed that the neck was supple.   

During an October 2001 VA examination, the examiner noted 
that the veteran's complaints of neck pain did not pertain to 
tenderness of the scar itself.  The October 2001 VA examiner 
reported that the scar was only slightly hypertrophic and not 
painful.  The examination report shows that right rotation of 
the veteran's neck was limited to 15 degrees.
  
There is no additional evidence reflecting subsequent 
examination of or treatment for the service-connected scar.  
Nor is there any additional evidence describing the veteran's 
service-connected symptomatology prior to August 30, 2002.  

Analysis

The veteran's service-connected neck disability is rated 10 
percent disabling from the date of service connection, July 
7, 1982, to August 30, 2002; and 30 percent disabling 
thereafter.  As was alluded to above, the RO chose the latter 
date as the date of increase based on a change in the VA 
rating schedule which became effective as of that date.  

The October 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  Fletcher 
was specifically cited in the Court's Memorandum Decision, at 
page 6.  

The Board's analysis has been undertaken with Fletcher in 
mind.

Discussion

In determining an appropriate effective date, the Board must 
first identify the date of filing of the increased rating 
claim.  The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  See 38 C.F.R. § 4.300(o) (2007). 

(i.) Date of claim 

The veteran filed his formal claim for an increased rating 
for residuals of a stab wound to the left side of the neck on 
November 22, 2000.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

As has been discussed in the factual background above, the 
veteran's previous increased ratings claims were adjudicated 
by the RO and the Board, the last such final adjudication 
being in by the RO an unappealed December 1997 rating 
decision.  A review of the record reveals that there is no 
communication from the veteran or a representative of the 
veteran to VA which can be interpreted as a claim for an 
increased rating for the neck disability after the December 
22, 1997 notice of the December 1997 rating decision and 
prior to the November 22, 2000 claim for an increased rating.  
Neither the veteran nor his counsel has identified such a 
claim.

As for an informal claim, on May 18, 2000, the veteran 
received VA treatment for his neck scar.  Because a formal 
claim for an increased rating for the neck scar was filed in 
November 2000, within one year thereafter under 38 C.F.R. 
§ 3.157, the May 18, 2000 report is considered to be an 
informal claim of entitlement to an increased rating for 
residuals of a stab wound to the left side of the neck.  See 
also 38 C.F.R. § 3.155 (2007).



(ii) "Factually ascertainable"

The Board's inquiry now shifts to the crucial question of 
when it was "factually ascertainable" that an increase in 
disability took place.  As alluded to above, such date may 
potentially be up to one year earlier than May 18, 2000.  The 
veteran contends that the 30 percent evaluation currently 
assigned for his disability should be made effective to 
October 2000, the month in which he had the first of two 
surgeries at the site of his neck scar.  

The veteran first sought treatment for his neck scar on May 
18, 2000.  This has been accepted as the date of his 
increased rating claim.  There is no evidence of treatment 
for the veteran's neck scar from May 18, 1999 to May 17, 
2000, and the veteran himself stated at that time that the 
pain had worsened just a few days before.  In the absence of 
any objective indication of problems with the service-
connected disability prior to that date, the Board does not 
believe that further inquiry is needed with respect to the 
one year period prior to that date.  The veteran himself does 
not appear to contend that an increased rating is warranted 
prior to surgery in October 2000. 

In essence, the veteran appears to contend that 
symptomatology associated with his service-connected scar 
from October 2000 to August 30, 2002 was greater than the 10 
percent level which has been assigned.  

In its October 2006 Memorandum Decision, the Court found that 
the Board did not set forth adequate reasons and bases for 
its "factually ascertainable" discussion, and the issue was 
remanded solely on that basis.  The Court specifically 
discussed the inadequacy of the Board's reasons and bases as 
follows:

Although the Board purports to explain why the appellant 
is not entitled to an effective date prior to August 30, 
2002, based on limitation of function (R. at 13), the 
decision does not address functional limitation based on 
pain prior to that date.  "For example, in October 2000 
the veteran reported neck pain 'extending into [his] 
chest wall.'  (R. at 443).  In May 2001 he reported that 
his neck pain was a six on a scale of zero to ten. (R. 
at 320)."  Secretary's Br. At 16.

				* * * * * * * * * *

In this case, the Board found that the "[l]imitation of 
rotation of the neck to 15 degrees to the right is not 
severe, in that the remaining movement of the neck is 
apparently normal," but does not explain this finding 
further.  R. at 14.  The Court finds that a remand of 
the appellant's earlier effective date claim is 
necessary due to the inadequate statement of reasons and 
bases to support the Board finding that the appellant's 
condition was not severe prior to August 30, 2002. 

See the Court's decision, page 6.

Thus, the Court stated that the Board did not provide 
adequate reasons and bases as 
to whether the veteran was entitled to earlier effective date 
for the 30 percent disability rating based on functional 
limitation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002) and 38 C.F.R. § 4.71, Diagnostic Code 5290 
(2002).   
It appears from the above passage, which amounts to the sum 
and substance of the 
Court's decision, that it required the Board to discuss 
DeLuca factors.

The Board will first address the veteran's complaints of neck 
pain, including the complaints referred to by the Court, in 
October 2000 and in May 2001.  There is no question that the 
veteran complained of pain starting in May 2000, which led to 
the October 2000 surgery.  It appears that the veteran's 
complaints of increased pain after the surgery were due to 
that surgery [i.e., "incisional pain" and "surgical 
manipulation"].  Thereafter, the complaints of pain 
lessened, only to pick up again in April 2001.  A second 
procedure was performed in May 2001, after which there were 
again complaints of increased pain, once again evidently due 
to the surgery itself.  After that, complaints of pain 
lessened, but did not cease.

It is clear that the veteran has had complaints of neck pain 
from May 2000 forward.  It is equally clear that there were 
significant increased in the pair for short periods after, 
and due to, the two surgical procedures in October 2000 and 
in May 2001.      

Less clear is whether the ongoing complaints of neck pain 
were due to the service-connected scar.  The October 2001 VA 
examiner noted that the veteran's complaints of neck pain did 
not pertain to tenderness of the scar itself, and the 
examiner further reported that the scar was not painful.  
Assuming that the scar itself was painful, this is productive 
of a 10 percent disability rating under former Diagnostic 
Code 7804, which is the rating now assigned. 

The question which must be answered is whether the service-
connected scar caused limitation of function of the veteran's 
neck, either due to pain or due to "tugging" as has been 
described by the veteran, which would allow for the 
assignment of a higher disability rating under former 
Diagnostic Code 7805 as well as former Diagnostic Code 5290.  
The limited medical evidence does not, however, show 
restricted motion which can be described as approximating 
moderate or severe limitation of motion of the cervical 
spine.  The January 2001 medical report shows essentially 
full range of motion.  At the October 2001 VA examination, 
the only limitation of the veteran's neck function was 
turning his head 15 degrees to the right.  A review of the 
evidence of record, in fact, shows no evidence of any 
limitation of neck function other than what may reasonably be 
described as slight.  
Indeed, the veteran's only specific complaint was that he 
experienced some unspecified imitation of neck motion when 
turning his head, as when driving.  
There is no indication that he could not drive or perform 
other tasks.

With respect to DeLuca factors, although there is no question 
that the veteran experienced neck pain as well as a 
constricting sensation during this period of time or parts of 
it, there is no evidence of weakness, fatigability, 
incoordination and the like, which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45.  

In short, even taking into consideration the veteran's 
complaints of tightness and pain, such complaints (as noted 
by the VA surgeon) show that at worst the veteran's 
symptomatology was primarily limited to when he was rotating 
his neck to the left and right when driving. The Court's 
reference to pain does not change the Board's view of this 
case: the scar pain itself warranted a 10 percent rating 
under former Diagnostic Code 7804; the same pain, although 
undoubtedly present during the appeal period to a greater or 
lesser degree, was not productive of functional impairment of 
such significance to call for the assignment of a higher 
rating under Diagnostic Codes 7805 and 5290, even with the 
consideration of 38 C.F.R. §§ 4.40 and 4.45.     

The Board concludes, based on the above analysis, that an 
increase in the severity of the veteran's service-connected 
residuals of a stab wound to the left side of the neck was 
factually ascertainable on August 30, 2002 (due to a change 
in the rating criteria for scars) and no earlier.  See 38 
C.F.R. § 3.400(o).  The Board will therefore leave 
undisturbed the currently assigned 10 percent disability 
rating prior to that date.

Additional comment

The Board again notes the October 2006 Court decision did not 
raise any concerns as to whether there was adequate reasons 
and bases as to the Board's determination that the veteran's 
disfigurement was not severe pursuant to the rating criteria 
contained in former Diagnostic Code 7800.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  Also, the veteran's counsel has 
not argued that the scar warranted a 30 percent rating 
pursuant to former Diagnostic Code 7800.  

In any event, as the Board noted in its December 2004 
decision, the October 2001 VA examiner described the scars as 
non-disfiguring, and review of the photograph the examiner 
provided reveals that any disfigurement is not severe, in 
that the scars appear as three thin lines without unusual 
skin growth.  The scars are located on the left side of the 
neck rather than the face and do not affect the eyelids, 
lips, or auricles.  

Moreover, the October 2001 VA examiner reported that the 
underlying tissue was normal, and there was no marked 
discoloration or color contrast as to increase the disability 
rating from 10 percent disabling to 30 percent disabling 
pursuant to the Note in 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  Therefore, a 30 percent disability rating 
pursuant to the old rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for any period from May 18, 1999 to 
August 29, 2002 is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is not entitled to an 
effective date earlier that August 30, 2002 for the 
assignment of a 30 percent disability rating for the service-
connected residuals of a stab wound to the left side of the 
neck.  The benefit sought on appeal is accordingly denied.


ORDER

An effective date earlier than August 30, 2002 for the 
assignment of a 30 percent disability rating for residuals of 
a stab wound to the left side of the neck is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


